Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 12, 14, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (USPN 2008/0119583).

With regard to claim 1,
Jones et al. disclose an optical sheet (11/526) comprising: a plurality of unit prisms (22,24,26,28/538,540,542,544) disposed in parallel, wherein the unit prism has an elastic modulus within a range of 0.5 MPa to 10 MPa, inclusive (see table 1), and a height of a ridge of the unit prism that changes in an extending direction of the ridge or differs between unit prisms adjacent to each other (see paragraph 103).  

With regard to claim 2,
Jones et al. disclose the optical sheet according to claim 1, wherein the ridge has a linear shape, a polyline shape, or a curved shape, in a planar view (see figures).  

With regard to claims 3,7,
Jones et al. disclose the optical sheet according to claim 1,2, wherein a height of the unit prism of the ridge in the extending direction changes within a range of 0.5 µm to 15 µm, inclusive, at an interval within a range of 0.005 mm to 5 mm, inclusive (1µm, from 25µm to 26µm, paragraphs 101-103).  

With regard to claims 4,8,11,14,
Jones et al. disclose the optical sheet according to claim 1,2,3,7, wherein the unit prism has a recovery rate within a range of 50% to 100%, inclusive (corresponding to elastic modulus disclosed in table 1).  

With regard to claims 5,9,12,15,17,19,
Jones et al. disclose a backlight unit comprising at least: the optical sheet described in claim 1,2,3,7,4,14 (526); a light guide plate (516); and a light source (512), wherein the unit prism (on 528) constituting the optical sheet is disposed facing a surface of the light 2Docket No. 525198USPreliminary Amendmentguide plate (see figures 10,11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 13, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (as above).

With regard to claims 6,10,13,16,18,20,
Jones et al. disclose the backlight unit according to claims 5,9,12,15,17,19. While Jones et al. do not specify the material of the light guide plate, acrylic resin, a polycarbonate resin, and glass were well known to and widely used by those of ordinary skill in the art at the time of the invention as light guide plate materials and would have been obvious to the same to incorporate as the material of the light guide of Jones et al. in order to utilize readily available materials.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2011/0199697, 2010/0296311.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879